Orton, J.
I concur in the opinion that this class of property is liable to taxation. But I respectfully dissent from the opinion that any particular part of this class of property, and not the whole class, may be exempted from taxation, in the discretion of the legislature. Such a concession of legislative power in this case will allow it to be exercised in any case for the most odious and unjust inequality, discrimination, partiality and favoritism, for any reason whatever, personal or otherwise, restrained only by legislative discretion. If to tax a part of a certain class or kind of property at a less rate than the remainder violates the constitutional rule of uniformity, much more to entirely exempt such part from any tax whatever. All of the property of any particular owner, or of all owners except one or a few, and all property 'in any particular county, or in all counties except one or a few, or all of the property in the state léss than the whole, may be exempted from taxation, irrespective of class or kind, under such a construction of the rule. It seems to me that these are the very evils — -because the greatest — which were intended to be prevented by the constitutional rule of uniformity. If the legislative discretion is to be trusted with such a power for evil, why was it restrained at all, or merely to prevent far less evils? The simple and untortured language of the constitution, in my opinion, requires taxation to be according to a *97“ uniform rule,” in its broadest sense, and if a certain class of property is made taxable at all, it must not only be taxed at a uniform rate, but all of it must be taxed without partiality or discrimination, and at such rate. I cannot but think that this is the body, spirit and intent of the provision. The debates of the convention, and the earliest legislative construction, indicate most clearly that exemptions could be made only of certain classes of property, such as property devoted to religious, charitable or other similar purposes, and not of parts and parcels of any class, less than the whole. This would not infringe the rule of uniformity.
Any other construction of the provision would emasculate it of all of its force and effect, and as a restriction upon the legislative power it was not worthy of adoption, and is not worth preserving. To so construe it as to allow the legislature to exempt all property except that owned by one person, and tax that alone, and then to require, as the sole purpose of the provision, that that person’s property should be taxed, according to the rule of uniformity, would be ludicrous, if it were not so outrageously pernicious. In charity to the convention which adopted it, such a construction ought to be put upon it as not to stultify that body, and make worthless and futile a provision wisely designed to equalize by a uniform rule the heavy burdens of taxation upon the people of the state. The construction which allows only of class exemption is so easy, just, natural and reasonable, that I would not try very hard to find any other.
By the Court.— Judgment affirmed.